Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Charles Greene Reg. No. 55,223 on January 27, 2022.
In the claims:
Claim 18 has been canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claims 1 and 12 are allowable over the prior art for the reasons stated in the applicants remarks, pages 5-7, filed on 12/22/2021. Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 1 or 12, claims 2-11 and 13-17 have also been determined to be novel and non-obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843